Title: To George Washington from Robert Morris, 2 July 1781
From: Morris, Robert
To: Washington, George


                  
                     Dear Sir
                     Office of Finance July 2d 1781
                  
                  I am honoured with yours of the 28th ulto and am happy to have contributed to your relief in any shape, be assured that it shall be my study to guard you as much as possible against, the distress and perplexity that arise from want of Provisions &c. and if the several Legislatures will only do their part with vigour I shall have the strongest hopes of putting a much better face on our monied affairs in a short time, but without their aid, the wheels will go heavily round, I shall therefore ply them closely.  In order to bring about changes gradually I have advertized for Contracts to supply Rations to the Troops artificers & Prisoners that are now in this City or which may happen to be here from time to time between this and the 1st Jany next.  another contract is also advertized for Lancaster; as the proposals are required to be delivered in to my office this week, and the next I expect to gain some insight from them and the treatys that will ensue, and will then go on advertizing for every Post that the Board of War & your Excellency may think necessary to continue.  I believe it may, not answer so well, to Contract for Rations to be delivered at the Main Army, as to make one Contract for bread, another for fresh Beef, another for Salted Meat, another for Rum, Vinegar & Salt &c. because by dividing these Contracts I can oblige each Contractor to allow convenience in time of payment for certain part of the supplies, and it is most consistent with demonstrated Ideas to divide things of this kind amongst a number of Freemen rather than permit any one to grasp all the advantages that may arise from the Contract and there is no danger of prices rising so as to create Artificial Scarcity under the management of several Contractors, because they will all be actuated by one principle that operates effectually against that kind of Competition which raises prices whereas a number of purchasers who have no other rule for their Government, than a desire to obtain what they want, never fail to raise prices by the measure they pursue, even tho they mean to serve the Public ever so well.
                  The letter you mention to have been written by Genl Schuyler respecting a greater plenty of flour than he expected, has not come to my hands, but I am not under any apprehensions on the score of Provisions well knowing that we are blessed with abundance, for this I pledged myself when I got the Embargo taken off last Spring, and was then told I must Answer for it, if the flour was all sent away and your Army Suffered by it, the Consequence has been just what I then foretold, All over Ships have been and Continue to be constantly employed in carrying flour to the French & Spanish Islands, our Post is filled in return with West India produce, some European Goods and many Spanish Dollars, and flour remains so plenty that there has not been a day in which I could not buy 5000 to 10,000 bbls in this City and the price has fallen from 28/ & 30/. which was asked and given at first, to 17/ which is now asked, but I think 15. or two hard Dollrs will buy 102 lb. very soon.  I wou’d not take up your time with this detail, only for the sake of this one observation which I think shou’d be impressed on the minds of all persons in power and which I believe exactly Coincides with your Sentiments, It is that Commerce shou’d be perfectly free, and property Soundly secure to the Owner, the only exception that shou’d be admitted, are Legal restraints on the first, founded on such evident public Utility as convinces the Community at large of their propriety, and such restraints should Continue no longer than that propriety is evident and on the last, the only exception should be as to that part of property which is taken from all with an equal hand by Taxation. for whenever the hand of power is Stretched out for the partial Seizure of property upon the Plea of Necessity, a good Government ought upon principles of Justice & Policy to make ample satisfaction to the Individual.  whenever these measures have their proper force in our Governments, these United States will abound with the greatest plenty of their own produce of perhaps any Nations in the world, the People are by Nature & habit industrious; feeling themselves secure in the possession of their property they will labour incessantly, that labour lays the foundation for Commerce unrestrained liberty in this, will find Vent for our own Superfluities and bring us in return whatever we stand in need of from other Countries, universal plenty will succeed, that plenty ,will produce and Maintain Numbers of Men and from those Numbers we shall always be able to collect an army equal to the defence of the Country, but I beg your pardon my Dear Sir I have been inadvertantly led into this discussion, when my intention was only to mention that you cannot want provisions so long as I can find Money to pay for them and this shall be my care & study as well as to husband it well in the Expenditure which is most essentially necessary I am much more anxious about cloathing than provisions and wish you Could tell me that the Ship Marquis de la Fayette was arrived.  I shall endeavour to wait on you when certain points are attained here and in the interim I remain Your Excellencys most Obedt hble Servant
                  
                     Robt Morris
                  
               